Title: From Thomas Jefferson to Samuel Huntington, 14 September 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Sep. 14. 1780

According to Genl. Gates’s request I transmit to your Excellency the inclosed copy of a letter I received from him this morning. That the enemy should meditate taking possession of Portsmouth in the manner they give out does not seem probable, as Sr. Henry Clinton under the present appearances would scarcely consent to spare men from New York; and that they should think of taking possession of it at all seems equally unlikely while it is in the power of our allies to send a superior fleet into Chesapeake bay to which theirs would fall a certain prey. Nevertheless should they in this, as in so many other instances, go directly contrary to obvious principles of reason, they would find us in a condition incapable of resistance for want of small arms. Our militia have been long ago disfurnished of their arms for the use of the regulars; and when we shall have armed the 3000 new levies now rendezvousing we shall not have a single musket left in our magazine except a few which have been disabled. I must therefore intreat Congress in the most earnest manner to send all the aid in small arms which can be spared. We are also without a tent for the men who are now rendezvousing, nor does tent-stuff exist in this country. For this article therefore we must also throw ourselves on Congress. I have hopes that by this time the navigation of Chesapeake is made safe by a  joint effort of this and the state of Maryland so that any necessaries may be transported through that channel and up James river to this place.
Another circumstance should be previously determined on supposition that an invasion of this state should take place. A spirit of disaffection which had never been suspected, has lately discovered itself in the counties of Washington, Montgomery, Henry, and Bedford, and had extended so far as that many hundreds had actually enlisted to serve his Britannic majesty, had taken oaths of allegiance to him, and had concerted the time of insurrection. The last of the counties abovenamed is within 60. or 70 miles of the Barracks in Albemarle and had always been considered as a barrier to any enterprize on them from the Southward. Other counties equally relied on may fail us in the hour of trial. Should an invasion of this state take place, and the progress of the enemy, or other circumstances render a removal of the Convention troops necessary, to what place should they be removed? I would beg the instructions of Congress on this head and at this time that we may at no future time be at a loss when such a measure shall be rendered necessary.
I have the honor to be with the greatest respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

